Chancellor.
This bill is filed by the complainant for the purpose of recovering a distributive share of the estate of his deceased father, which he alleges came to the hands of the defendant as the administrator of that estate, and for which, it is charged, he has never accounted.
The answer of the defendant admits he was the administrator as *398charged, and says that he paid over to the regularly appointed guardian of the complainant his entire share in his father’s estate, and exhibits the guardian’s receipt to that effect, which is fully proven by the witnesses in the case, who show that the guardian run off to Texas, carrying with him the complainant’s patrimony, which seems to fully account for the institution of this suit; as the testimony shows, that that is the only claim it has to any consideration. Let the bill be dismissed at the costs of the complainant.